Callahan, J.,
concurring. I agree with the result. I believe, however, that the liability policy in question was solely for the purpose of protecting the city of Norwich, its officials and employees from damages to third parties caused by the negligence or malpractice of those officials and employees. I do not think that it was designed or intended to protect the city from the negligence or malpractice of its own agents. It is a strange liability policy, indeed, that protects the insured from itself. I would therefore find no coverage on that basis.